Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “a state of being sealed on an inner side of the hollow member” on lines 3-4 are confusing because it is unclear what the applicant is attempting to recite.  How are the first and second electrodes sealed?  Are the sealed with respect to each other or are they merely sealed by being disposed in the hollow member?  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a state of being sealed on an inner side of the hollow member” on lines 4-5 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to recite.  How are the first and second electrodes sealed?  Are the sealed with respect to each other or are they merely sealed by being disposed in the hollow member?
	Recitations such as “with an interval” on line 5 of claim 2 render the claims indefinite because it is unclear what element(s) of the invention have the interval to which the applicant is referring.
	Recitations such as “unit” on line 1 of claim 3 render the claims indefinite because the preamble of claim 3 does not agree with the preamble of claim 1.  Note that claim 1 recites “[a] touch sensor device” while claim 3 recites “[t]he touch sensor unit”.
	Recitations such as “facing the inner side of the hollow member to the spacer” on lines 6-7 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to recite.  What does “to the spacer” mean?
	Recitations such as “is formed in such that” on line 4 of claim 4 render the claims indefinite because they are grammatically awkward and confusing.
	Recitations such as “the core wire” on lines 4-5 of claim 4 render the claims indefinite because it is unclear to which one of the plurality of core wires set forth above the applicant is referring.
	Recitations such as “projects to the inner side of the hollow member” on line 5 of claim 4 render the claims indefinite because it is unclear what the applicant is attempting to recite.  How does the core wire project to the inner side of the hollow member?  It appears that the core wire does not project to the inner side of the hollow member, but rather extends along the inner side of the hollow member.
	Recitations such as “narrowed” on line 3 of claim 6 render the claims indefinite because it is unclear what the interval between the first and second electrodes is narrowed relative to.
	Recitations such as “pertaining to that in a case” on line 10 of claim 8 render the claims indefinite because it is unclear what the applicant is attempting to recite.  What comprises “that”?
	Recitations such as “the spacer sandwiched” on line 2 of claim 10 render the claims indefinite because they are grammatically awkward and confusing.
	Recitations such as “fine irregularities” on line 2 of claim 11 render the claims indefinite because “fine” is a relative term whose meaning cannot be readily ascertained by one with ordinary skill in the art and is not defined by the specification.  Additionally, it is unclear what comprises an “irregularity”.
	Recitations such as “sealed on an inner side of the hollow member” on lines 4-5 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to recite.  How are the first and second electrodes sealed?  Are the sealed with respect to each other or are they merely sealed by being disposed in the hollow member?
	Recitations such as “with an interval” on line 12 of claim 12 render the claims indefinite because it is unclear what element(s) of the invention have the interval to which the applicant is referring.
Recitations such as “a state of being sealed on an inner side of the hollow member” on lines 4-5 of claim 13 render the claims indefinite because it is unclear what the applicant is attempting to recite.  How are the first and second electrodes sealed?  Are the sealed with respect to each other or are they merely sealed by being disposed in the hollow member?
	Recitations such as “is narrowed” on line 11 of claim 13 render the claims indefinite because it is unclear with respect to what element(s) of the invention the interval is narrowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102()() as being anticipated by Friedrich et al. (US 6740826).  Friedrich et al. discloses a touch sensor device comprising: 
a touch sensor unit 1 having a tubular hollow member 4 constituted by an elastically deformable insulator 4 and first 22 and second 23 electrodes extending in a longitudinal direction of the hollow member and apart from each other in a state of being sealed on an inner side of the hollow member 4, wherein 
the touch sensor unit is configured such that the first electrode 22 and the second electrode 23 are in contact with each other and electrically connected based on elastic deformation of the hollow member 4, the touch sensor device further includes a pressure member 9, the pressure member 9 elastically deforms the hollow member 4 and forms a narrow portion (labeled below), at which the interval between the first electrode 22 and the second electrode 23 is narrowed, in the hollow member by being fitted to an outer periphery of the hollow member 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 9441408) in view of Orihara et al. (US 10370878).  Matsumoto et al. discloses a touch sensor device comprising: 
a touch sensor unit 10 having a tubular hollow member 52 constituted by an elastically deformable insulator and first 54 and second 55 electrodes extending in a longitudinal direction of the hollow member and apart from each other in a state of being sealed on an inner side of the hollow member 52, wherein 
the touch sensor unit is configured such that the first electrode 54 and the second electrode 55 are in contact with each other and electrically connected based on elastic deformation of the hollow member 52, and
a lower section (labeled below) is provided at a position located at a lower end portion of the touch sensor unit 10 extending in a vertical direction (claim 1).
Matsumoto et al. is silent concerning a water intrusion detection section.
However, Orihara et al. discloses a water intrusion detection section 40 provided at a position located at an end portion of a sensor unit 20 and, in a case where water has intruded into a hollow member 32a, a first electrode 31b and the second electrode 31c are electrically connected via the intruding water in the water intrusion detection section (claim 1);
wherein the water intrusion detection section is formed by a narrow portion (labeled below) where an interval between the first electrode 31b and the second electrode 31c is narrowed with respect to the inner diameter of the hollow member 32a (claim 6);
further comprising a pressure member 32b elastically deforming the hollow member 32a and forming the narrow portion by being fitted to an outer periphery of the hollow member (claim 7);
wherein an electrical connection determination unit 13b determining an electrical connection state of the first electrode and the second electrode; and a water intrusion determination unit 13b (note that the water intrusion determination unit is a part of the control unit 13b) determining water intrusion with respect to the hollow member 32a based on the electrical connection state, wherein the electrical connection determination unit 13b detects a resistance value of a detection circuit including the first electrode 31b and the second electrode 31c, as set forth on lines 29-34 of column 6, and the water intrusion determination unit determines that water intrusion has occurred on the inner side of the hollow member 32a in a case where a resistance value higher than a first electrical connection determination value pertaining to that in a case where the first electrode and the second electrode are in contact with each other and electrically connected is detected and the resistance value, i.e., less than 1 kiloohms, is equal to or less than a second electrical connection determination value set to a value higher than the first electrical connection determination value as set forth on lines 29-34 of column 6 (claim 8);
further comprising: an electrical connection determination unit 13b determining an electrical connection state of the first electrode 31b and the second electrode 31c; and a water intrusion determination unit 13b determining water intrusion with respect to the hollow member 32a based on the electrical connection state, wherein the water intrusion determination unit determines that water intrusion has occurred on the inner side of the hollow member 32a in a case where it is determined that the first electrode 31b and the second electrode 31c are in a state of electrical connection beyond a predetermined water intrusion determination time (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Matsumoto et al. with a detection section, as taught by Orihara et al., to enable the controller to determine if the electrodes 31b and 31c have been short circuited by foreign matter, including water, disposed in the hollow member 32a.

    PNG
    media_image1.png
    1543
    1129
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1616
    1098
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1645
    1094
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 2-5 and 10-12, as best understood by the examiner, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the first water intrusion detection electrode extending from the first electrode and the second water intrusion detection electrode extending from the second electrode with a spacing/interval between the first and second water intrusion detection electrodes being narrower than an interval between the first electrode and the second electrode.  See lines 2-6 of claim 2 and lines 10-16 of claim 12.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571) 272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634